Matter of Masters v Cooper (2022 NY Slip Op 01518)





Matter of Masters v Cooper


2022 NY Slip Op 01518


Decided on March 10, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 10, 2022

Before: Manzanet-Daniels, J.P., Mazzarelli, González, Shulman, Rodriguez, JJ. 


Index No. 309662/14 Appeal No. 15496 Case No. 2021-04626 

[*1]In the Matter of Barbra Masters, Petitioner,
vHon. Matthew F. Cooper, Respondent.


Barbra Masters, petitioner pro se.
Letitia James, Attorney General, New York (Michael A. Berg of counsel), for respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 10, 2022